Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 11, 2015.




                                             In The

                            Fourteenth Court of Appeals

                                      NO. 14-15-00454-CV


      TEXAS LA FIESTA AUTO SALES, LLC AND PATRICIA TUBBS, Appellants

                                                V.

                                  WILLIAM BELK, Appellee

                            On Appeal from the 11th District Court
                                    Harris County, Texas
                              Trial Court Cause No. 2010-23318


                        MEMORANDUM                      OPINION

      This is an appeal from a judgment signed May 11, 2015. On July 28, 2015, appellants filed
a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                     PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.